Appellant Cheryl Pierce appeals the district court's order
                granting respondent Canyon Gate Medical Group, LLC's (CGMG) 1 motion
                to dismiss pursuant to NRCP 12(b)(5). The district court dismissed the
                declaratory relief action because it found that the case was not
                appropriate for declaratory relief. 2 We agree. 3
                Standard of review
                              If matters outside the pleadings are considered in NRCP
                12(b)(5) motions, "this court reviews the dismissal order as though it were
                an order granting summary judgment."         Witherow v. State Bd. of Parole
                Commirs, 123 Nev. 305, 307-08, 167 P.3d 408, 409 (2007); see also NRCP
                12(b). Summary judgment must be granted when the pleadings and
                evidence in the record "demonstrate that no genuine issue as to any
                material fact remains and that the moving party is entitled to a judgment
                as a matter of law." Witherow, 123 Nev. at 308, 167 P.3d at 409 (internal
                quotations omitted). Orders granting summary judgment are reviewed de
                novo. Id.
                              Here, although the district court dismissed the action
                pursuant to NRCP 12(b)(5), it held a hearing on the motion, indicating


                      1 There are multiple respondent parties named in this appeal but
                only CGMG filed an answering brief. This appears to be because "CGMG
                metamorphosed into various entities" over the years. The parties do not
                dispute that CGMG employed Ronald Sparling, M.D. at the time of this
                incident. Accordingly, we collectively refer to the respondents as CGMG.

                      2 Thedistrict court also determined that the claim was barred by the
                applicable statute of limitations. Because of our decision regarding
                declaratory relief, we do not reach the statute of limitations question.

                      3 Because both parties are familiar with the facts in this case, we
                discuss them only when necessary for the disposition's outcome.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                    that matters outside the pleadings were considered. Accordingly, we
                    review this order as one granting summary judgment.
                    Declaratory relief is not appropriate
                                Pierce requested that the district court determine whether
                    CGMG's liability as an employer under NRS 41.130 for damages in a
                    separate medical malpractice suit against Dr. Sparling is subject to the
                    statutory damage cap of $350,000 under NRS 41A.035. Declaratory relief
                    is available pursuant to NRS 30.040, which states in relevant part that
                                [a]ny person interested under a deed, written
                                contract or other writings constituting a contract,
                                or whose rights, status or other legal relations are
                                affected by a statute, municipal ordinance,
                                contract or franchise, may have determined any
                                question of construction or validity arising under
                                the instrument, statute, ordinance, contract or
                                franchise and obtain a declaration of rights, status
                                or other legal relations thereunder.
                    NRS 30.040(1). While Pierce's request is arguably a determination of
                    statutory construction, declaratory relief is also subject to NRS 30.080 and
                    this court's previous jurisprudence.
                                Under NRS 30.080, a district court may refuse to enter a
                    declaratory judgment if it "would not terminate the uncertainty or
                    controversy giving rise to the proceeding." This court has also held that
                    declaratory relief is only available when
                                (1) a justiciable controversy exists between
                                persons with adverse interests, (2) the party
                                seeking declaratory relief has a legally protectable
                                interest in the controversy, and (3) the issue is ripe
                                for judicial determination. Knittle v. Progressive
                                Cas1-1 Ins. Co., 112 Nev. 8, 10, 908 P.2d 724, 725
                                (1996). However, whether a determination in an
                                action for declaratory judgment is proper is a
                                matter for the district court's discretion and will
SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947k    agar
                            not be disturbed on appeal unless the district court
                            abused that discretion.
                Cty. of Clark, ex rel., Univ. Med. Ctr. v. Upchurch, 114 Nev. 749, 752, 961
P.2d 754, 756 (1998) (emphases added).
                            The question before this court is whether "the issue is ripe for
                judicial determination." Id. In Upchurch, we concluded that a declaratory
                relief action was appropriate because "resolution of the [damages] issue
                may end the controversy between the parties and could save them from
                undergoing a lengthy and expensive trial."     Id. at 753, 961 P.2d at 757.
                Here, Pierce brought a medical malpractice suit against Dr. Sparling.
                CGMG was not named as a tortfeasor in that lawsuit, and Pierce makes it
                clear that she does not intend to bring a tort claim against CGMG.
                Instead, Pierce filed a separate declaratory relief action against CGMG,
                arguing that CGMG is vicariously liable to Pierce for all damages awarded
                in Dr. Sparling's negligence case, and the damages cap of $350,000 under
                NRS 41A.035 is not applicable to CGMG. We find that unlike Upchurch,
                where this court determined that "resolution of the issue will likely end
                the controversy," 114 Nev. at 752, 961 P.2d at 757, resolution of the
                declaratory relief sought against CGMG will not end the controversy
                between Pierce and CGMG.
                            Additionally, in Knittle, this court determined that if a
                plaintiffs rights against a defendant in a declaratory relief action are
                "contingent on her successful litigation of a pending tort suit," a plaintiff
                cannot assert a "legally protectable interestS creating a justiciable
                controversy ripe for declaratory relief." 112 Nev. at 11, 908 P.2d at 726.
                Here, Pierce's rights against CGMG are contingent on her suit against Dr.
                Sparling. Accordingly, we agree with the district court's conclusion that
                this issue is not ripe for judicial determination. Any such declaration
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                    would constitute an advisory opinion. Id.; cf. Personhood Nev. v. Bristol,
                    126 Nev. 599, 602, 245 P.3d 572, 574 (2010) ("This court's duty is not to
                    render advisory opinions but, rather, to resolve actual controversies by an
                    enforceable judgment.").
                                We conclude that the district court did not err in determining
                    that the action should be dismissed because the case was not appropriate
                    for declaratory relief. Accordingly, there is no genuine issue of material
                    fact, and CGMG is entitled to judgment as a matter of law. We therefore
                                ORDER the judgment of the district court AFFIRMED.


                                                                   , C.J.
                                               Hardesty



                     1:2432Mr
                    Parx:aguirre                              Doug



                    Ch                                        Saitta


                                                                 Le                       J.
                    Gibbons                                   Pickering




                    cc: Hon. Nancy L. Allf, District Judge
                         Stephen E. Haberfeld, Settlement Judge
                         Eckley M. Keach, Chtd.
                         Thomas & Springberg, P.C.
                         Murdock & Associates, Chtd.
                         Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                         Kravitz, Schnitzer & Johnson, Chtd.
                         Eighth Judicial District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    4E40